DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Request for Continued Examination filed March 10, 2021.
Claims 1, 4, 12, 15 and 18 have been amended. Claims 3, 5, 14 and 16 were previously canceled. Claims 1-2, 4, 6-13, 15 and 17-26 are pending and have been examined.
In view of the claim amendments, the previous objection to claim 18 is withdrawn as moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 6-13, 15, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chino et al., US 2009/0035580 (hereafter Chino) in view of Lintec Corp., WO 2015/046433 (hereafter Lintec) (discussed herein with reference to English language counterpart US 2016/0009962), Gilbert, US 2010/0000878 (hereafter Gilbert) and Sandberg, US 2007/0023382 (hereafter Sandberg).

Regarding claim 1, Chino teaches an electro-peeling multilayer adhesive illustrated in Fig. 1 as a double-sided adhesive, composed of three adhesive layers 31, 32 and 33 and shown with a first adherend 1 attached to the first adhesive 31 and a second adherend 2 attached to the second adhesive 33 (paras [0162]-[0167]). 
Chino further teaches at least one adhesive layer (e.g., the first adhesive layer 31) made from a polymer that may include an acrylic resin (para [0066]) and an electrolyte (see paras [0012]-[0015] and para [0162] teaching that an ionic liquid (i.e., electrolyte) is in at least one of the adhesive layers);
a second adhesive layer (adhesive 33); and 
a conduction substrate between the first adhesive layer and the second adhesive layer (middle adhesive layer 32 that may include a conductive filler (para [0046]) and thus if a conduction substrate).
Regarding the recitation that the conduction substrate is electrically connected to the first adhesive layer, Chino teaches that during a method of use, the adhesive layers have electrical conductivity and that in a method for passing electricity through the adhesive an electrical current is supplied using the adhesive layer 31 as the positive electrode and the adhesive layer 33 as the negative electrode, thus the conductive middle adhesive layer 32 is electrically connected to both adhesive layers (paras [0162]-[0163] and [0169]-[0170]).   
Chino is silent as to whether its three layer double-sided adhesive is in the form of a sheet having a laminate structure with the substrate having first and second surfaces that includes a protruding extension portion as now required by claim 1.
Lintec teaches an electrically peelable pressure sensitive adhesive sheet (Abstract) that in one embodiment is in the form of a double-sided pressure sensitive adhesive sheet having a laminate structure (see Fig. 1(b) that illustrates a substrate layer 2 with adhesive layers (3 and 3’) on either side thereof discussed at para [0160]). The adhesive layers are made from an acrylic polymer and a surfactant that may be anionic or cationic (para [0010]-[0011]).  Lintec further teaches that two release sheets may also be laminated to the adhesive layers 3 and 3’ (para [0160]).  Lintec teaches a method of using its adhesive sheet that includes sticking the sheet to an adherend having electrical conductivity (para [0011]) and peeling after voltage application (Figs. 2 and 3; para [0168]).  Furthermore, Lintec teaches that substrate layer 2 is preferably an 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the three layer adhesive of Chino in view of Lintec to be in the form of a pressure sensitive acrylic adhesive on either side of a conductive substrate, that may further include protective release sheets according to Lintec, for the predictable, known result of providing a double-sided pressure sensitive laminate, including, for example, ease of assembly with adherends, quick application, elimination of curing times, cleaner, healthier working environment, and use with a variety of mounting methods.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).  Furthermore, the conductive substrate of Lintec, being made from PET, advantageously teaches the use of a known, readily available and cost effective polymer substrate material.
Regarding the new claim limitation that the conduction substrate includes an extension portion protruding in a direction away from an end of the first adhesive layer and an end of the second adhesive layer such that the first surface of the conduction substrate is exposed with respect to the first adhesive layer and the second surface of the conduction substrate is exposed with respect to the second adhesive layer, Chino/Lintec is silent as to the conduction substrate including an extension portion.   
Gilbert teaches electrically disbanding materials that include adhesive compositions with electrolyte functionality (Abstract).  The compositions may include acrylic resins (para [0039]).  The materials of Gilbert may be in the form of bonded (i.e., laminated) structures incorporating two electrically conductive elements or layers 40 and 42 in the form of foils, meshes or grids (Fig. 4A; para [0080]).  Fig. 4A further illustrates an electrochemically disbondable composition 10 according to Gilbert located between the conductive elements 40 and 42 (para [0080]).  Outer substrates 44 and 46 may be conductive substrates with the conductive elements 40 and 42 being bonded to the substrates using and adhesive that may also be made from the disbondable adhesive composition 64 according to Gilbert (para [0080]).   Gilbert further teaches that in order to make contact with the conductive elements (40 and 42), conventional means, such as clips may be employed (para [0085]). Gilbert further states a preference to spot weld a conductive tab (i.e., include an extension portion) onto the electrically conductive substrate or element to improve electrical contact.  With reference to Fig. 4A, for example, such a conductive tab would necessarily be located extending away from an end of an adhesive layer and would be exposed with respect to such adhesive layer.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the adhesive laminate sheet of Chino/Lintec to include a tab or tabs (i.e., extension portion) according to Gilbert for the advantage taught in Gilbert of improved electrical contact between the conductive layer or layers and source of voltage used during the detachment or disbonding process.  

Sandberg teaches methods for opening packages using laminates that include an electrically weakable adhesive (Abstract) having both adhesive matrix and electrolyte functionality (paras [0072]-[0078]).  Laminates of Sandberg illustrated in Figs. 1a-1c teach active layers 3 and 4 (i.e., conduction substrates) separated by an adhesive bonding layer 5 made from the electrically weakable adhesive (paras [0078]-[0083]).  The figures 1a-1c teach three different ways of how electrical energy may be applied to weaken the adhesive (paras [0081]-[0083]) and further teach the layers 3 and 4 are laminated to carrier layers 1 and 2 (i.e., adherends). Each of Figs. 1a-1c illustrate the conduction substrate layers 3 and 4 extending outwardly beyond each end of the adhesive layer 5 and also outwardly beyond the adherends 1 and 2 at an electrical connecting side identified as an external source 6, a switch 7 or an antenna or coil 8 (paras [0081]-[0083]). Thus, layers 3 and 4 necessarily extend outward of ends of adhesive used to adhere the adherends 1 and 2 to respective conduction substrate layers 3 and 4, and therefore expose top (first) and bottom (second) sides of each conduction substrate layer 3 and 4 with respect to the adhesive layer 5 and the adhesives used to bond the adherends 1 and 2 to the layers 3 and 4. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the structure of Chino/Lintec/Gilbert by extending conduction substrate layers as taught by Sandberg in discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).   It is further noted that it is known in the art of forming thin, flexible laminated, electrochemical energy cells to provide anode and cathode strips (i.e., conduction substrates) that form layers in the cell that also protrude outwardly in opposite directions from ends of the cell to provide electrical contact surfaces (see Proctor et al., Figs. 1-4, listed at the end of this action).

Regarding claim 2, Chino states the ionic liquid is “in at least one of the adhesive layers” (para [0162]), and that such liquid may be in both adhesive layers 31 and 33 (i.e., both the first and second adhesive layers) (para [0167]).

  Regarding claim 4, see the discussion of the rejection of claim 1 above that is incorporated herein.  Chino in view of Lintec, Gilbert and Sandberg teaches a double-sided adhesive sheet having a laminate structure that includes a first adhesive layer, a second adhesive layer and a conduction substrate located between the first and second adhesive layers, the conduction substrate including a protruding and exposed extension portion as now recited in both claims 1 and 4. Furthermore, in view of the flat and thin nature of the laminate of Chino/Lintec/Gilbert/Sandberg, a predictable positioning of the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
Regarding the claim 4 five-layer construction which includes a second conduction substrate and a third adhesive layer disposed between the first and second conduction substrates, the third adhesive layer containing  an electrolyte electrically connected to the first substrate and to the second conduction substrate, as discussed above with respect to the rejection of claim 1, Gilbert teaches electrically disbanding materials that include adhesive compositions with electrolyte functionality (Abstract).  The compositions may include acrylic resins (para [0039]). The materials of Gilbert may be in the form of bonded (i.e., laminated) structures incorporating two electrically conductive elements or layers 40 and 42 in the form of foils, meshes or grids (Fig. 4A; para [0080]).  Fig. 4A further illustrates an electrochemically disbondable composition 10 according to Gilbert located between the conductive elements 40 and 42 (para [0080]).  Outer substrates 44 and 46 may be conductive or nonconductive substrates with the conductive elements 40 and 42 being bonded to the respective substrates 44 and 46 using and adhesive that may also be made from the electrically disbondable adhesive composition 64 according to Gilbert (para [0080]).   Thus, Fig.4A of Gilbert teaches a five layer structure with first and second adhesive layers 64, first and second 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the laminate sheet of Chino/Lintec/Gilbert/Sandberg to further include the five layer structure of Gilbert for the advantage of an electrically peelable detachment of two non-conductive substrates as taught by Gilbert.

Regarding the claim 6 requirement that a thickness of each of the adhesive layers is 1 to 1000 µm, Chino teaches that its layer 31 may have a thickness from about 0.1 to about 0.5 mm (para [0171]), falling within the range recited in claim 6. Lintec teaches a preferred pressure sensitive adhesive layer thickness of 3 to 60 µm, also falling within the range recited in claim 6 (paras [0178]-[0179]).

Regarding claim 7, see discussion of claim 1 above; Chino teaches an ionic liquid at paras [0009]-[0015], for example. 

Regarding the claim 8 recitation of (CF3SO2)2N -, (CF3CF2SO2)2N -, 
(CF3SO2)3C -, CH3COO -, CF3COO -, CF3CF2CF2COO -, CF3SO3 -,   CF3(CF2)3SO3 -, Br -, AlCl4 -, Al2Cl7 -, NO3 -, BF4 -, PF6 -, AsF6 - , SbF6 -, and F(HF)n -, as an anion of the ionic liquid, see these ionic liquid anions listed in Chino paras [0014] and [0058].

Regarding claim 9, see the recitation of ammonium-based ions at para [0057] of Chino.  

Regarding claim 10, see the discussion of claim 1 above discussing teachings in both Chino and Lintec that the adhesive layer that contains the electrolyte may be an acrylic polymer.  

Regarding the claim 11 recitation that a content of the electrolyte in the first adhesive layer containing the electrolyte is 0.5 to 30 parts by mass with respect to 100 parts by mass of the acrylic polymer, see Chino para [0063] teaching of the content of the ionic liquid being preferably from 0.1 to 30 wt.%, overlapping and rendering obvious the range recited in the claim.

Regarding claim 12, please see discussion of claim 1 above, incorporated herein, wherein Chino in view of Lintec, Gilbert and Sandberg teaches and renders obvious a double-sided adhesive sheet having a laminate structure that further includes a first adhesive layer containing an electrolyte, a second adhesive layer, and a conduction substrate between the adhesive layers that further includes exposed surfaces and an extension portion as recited in both claims 1 and 12.  
With regard to the recitation of a joined body that includes the double-sided adhesive sheet and a first adherend having conductivity to which the first adhesive layer adheres and a second adherend to which the second adhesive layer adheres, see the joined body of Fig. 1 of Chino that includes first adherend 1 adhered to the adhesive layer 31 and second adherend 2 adhered to the adhesive layer 33 (para [0165]).  See para [0169] teaching that the adherends 1 and 2 may be objects which conduct electricity.

Regarding claim 13, see discussion at claim 12 above and Chino at para [0169] that both adherends may have electrical conductivity.  See Chino at para [0167] for discussion that both adhesive layers 31 and 33 may include the ionic liquid (i.e., electrolyte).    The phrase “to be electrically connected to the conduction substrate” is a statement of future use that does not further limit the claim.

Regarding claim 15, see the discussion of the rejection of claims 1, 4 and 12 that are incorporated herein.  Chino/Lintec/Gilbert/Sandberg teaches and renders obvious each of the limitations of claim 15 that are also included in claims 1, 4 and 12, including the recitations of a double-sided adhesive sheet having a five-layer structure that includes a double-sided adhesive sheet having a laminate structure comprising a first adhesive layer, a second adhesive layer, and a first conduction substrate and a second conduction substrate which are between the first and second adhesive layers, and a third adhesive layer which is between the first and second conduction substrates and contains an electrolyte, the conduction substrate including an exposed extension portion.  Furthermore, in view of the flat and thin nature of the laminate of Chino/Lintec/Gilbert/Sandberg, a predictable positioning of the tabs extending from the Gilbert layers 40 and 42 would be to place extension tabs on opposite sides of the laminate in order to provide adequate, sufficient space for connection of electrical contact clips.  Sandberg teaches both same-side (Figs. 1a-c) and opposite side (Fig. 2) extension of its conductive layers 3 and 4.   It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
With regard to the recitation of a joined body that includes the double-sided adhesive sheet and a first adherend to which the first adhesive layer adheres and a second adherend to which the second adhesive layer adheres, see the joined body of Fig. 1 of Chino that includes first adherend 1 adhered to the adhesive layer 31 and second adherend 2 adhered to the adhesive layer 33 (para [0165]).  

Regarding claim 17, see discussion of claims 1 and 12 above, incorporated herein; Chino teaches an ionic liquid at paras [0009]-[0015], for example. 

Regarding claim 18, Chino/Lintec/Gilbert/Sandberg teaches a method for joining/separating adherends (see Abstracts of both Chino and Lintec teaching the 
For the step of joining a first adherend and a second adherend to each other via the double-sided adhesive sheet according to claim 1, see discussion of the rejection of claim 1 above that includes a discussion of adhering adherends 1 and 2 illustrated at Fig. 1 of Chino to respective adhesive layers 31 and 33.  Furthermore, see double-sided adhesive laminate at Fig. 1(b) of Lintec and discussion of bonding to an adherend or adherends with electrical conductivity at paras [0011] and [0166]).
Regarding the steps of applying a voltage to the first adhesive layer containing the electrolyte so as to generate a potential difference in a thickness direction of the (first) adhesive layer; and separating the first and second adherends from each other, see Chino claims 20-21 and Lintec Figs. 2 and 3 and paras [0168]-[0177] and Table 1.

Regarding the claim 19 requirement that a thickness of the third adhesive layer containing the electrolyte is 1 to 1000 µm, Chino teaches that the layer 31 may have a thickness from about 0.1 to about 0.5 mm (para [0171]), falling within the range recited in claim 6. Lintec teaches a preferred pressure sensitive adhesive layer thickness of 3 to 60 µm, also falling within the range recited in claim 6 (paras [0178]-[0179]).

Regarding claim 20, see the discussion of claims 1 and 4 above, incorporated herein; Chino teaches an ionic liquid at paras [0009]-[0015], for example. 

Regarding the claim 21 recitation of (CF3SO2)2N -, (CF3CF2SO2)2N -, 
(CF3SO2)3C -, CH3COO -, CF3COO -, CF3CF2CF2COO -, CF3SO3 -,   CF3(CF2)3SO3 -, Br -, AlCl4 -, Al2Cl7 -, NO3 -, BF4 -, PF6 -, AsF6 - , SbF6 -, and F(HF)n -, as an anion of the ionic liquid, see these ionic liquid anions listed in Chino paras [0014] and [0058].

Regarding claim 22, see the recitation of ammonium-based ions at para [0057] of Chino.  

Regarding claim 23, see the discussion of claims 1 and 4 above discussing teachings in both Chino and Lintec that the adhesive layer that contains the electrolyte may be an acrylic polymer.  

Regarding the claim 24 recitation that an electrolyte content in the adhesive layer containing the electrolyte is 0.5 to 30 parts by mass with respect to 100 parts by mass of the acrylic polymer, see Chino para [0063] teaching of the content of the ionic liquid being preferably from 0.1 to 30 wt.%, overlapping and rendering obvious the range recited in the claim.

Regarding claim 25, see discussion of claims 1, 4 and 15 above that are incorporated herein; Chino teaches an ionic liquid at paras [0009]-[0015], for example. 

Regarding claim 26, Chino/Lintec/Gilbert/Sandberg teaches a method for joining/separating adherends (see Abstracts of both Chino and Lintec teaching the 
For the step of joining a first adherend and a second adherend to each other via the double-sided adhesive sheet according to claim 4, see discussion of the rejection of claims 1 and 4 above that include a discussion of adhering adherends 1 and 2 illustrated at Fig. 1 of Chino to respective adhesive layers 31 and 33.  Furthermore, see double-sided adhesive laminate at Fig. 1(b) of Lintec and discussion of bonding to an adherend or adherends with electrical conductivity at paras [0011] and [0166]).
Regarding the steps of applying a voltage to the third adhesive layer containing an electrolyte so as to generate a potential difference in a thickness direction of the third adhesive layer; and separating the first and second adherends from each other, see Chino claims 20-21 and Lintec Figs. 2 and 3 and paras [0168]-[0177] and Table 1. Also, see Fig. 4A of Gilbert and paras [0079]-[0080].

Response to Arguments
Applicant’s argument with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  

Proctor et al., US 2013/0089769 (see Figs. 1-4; thin flexible electrochemical energy cells with protruding conductive layers and an electrolyte body there-between).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746